Citation Nr: 0402668	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  92-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include facial scarring


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from October 1965 to October 
19, 1968, which is characterized as honorable.  The veteran 
also had active service from October 20, 1968 to March 1975, 
which is characterized as dishonorable.  During his period of 
active service, the veteran several awards including a Purple 
Heart and a Combat Medical Badge.  This appeal arises from an 
August 1990 rating decision of the New York, New York 
Regional Office (RO), which denied service connection for 
residuals of a head injury.


FINDINGS OF FACT

The veteran does not have residuals of a head injury related 
to a period of honorable active service.


CONCLUSION OF LAW

A head injury was not incurred or aggravated during the 
veteran's honorable active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in an August 1990 rating decision that the evidence 
did not show that he had met the relevant criteria for 
service connection for the disability at issue.  The RO 
informed the appellant of the evidence needed to substantiate 
his claim in a Statement of the Case dated October 1990 and 
Supplemental Statements of the Case dated August 1998 and May 
2003.  In addition, in January 2003, the RO sent the veteran 
a letter notifying him of the VCAA's provisions, following 
which a supplemental statement of the case was issued which 
essentially constituted a de novo review of the veteran's 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussion in the rating decision, 
SOC, SSOCs, and the January 2003 letter sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West 2002).  The appellant has not referenced any 
additional evidence that might aid his claim or that might be 
pertinent to the basis of the denial of this claim.  The RO 
has obtained service medical records from the National 
Personnel Records Center as well as VA medical records.  In 
addition, the veteran has been afforded several VA 
examinations covering the disability at issue.  Therefore, 
the Board finds that a remand for further etiological 
opinions is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159 (c)(4)(B)).  The 
Board therefore finds that VA has done everything reasonably 
possible to assist the veteran and that there is sufficient 
evidence of record to decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II. Service Connection

The veteran argues that he has residuals of a head injury as 
a result of his service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service; and 
the veteran was discharged from duty under conditions other 
than dishonorable.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

The veteran's service medical records show that he was 
treated for a cut above the right eye in April 1968.  In 
addition, the file contains a Western Union message informing 
the veteran's family that he received a laceration over his 
left eye and on his left leg as a result of his vehicle 
hitting a mine during combat in January 1969.  In addition, 
the claims file contains a certificate awarding the veteran a 
Purple Heart in February 1969.  There are no further mentions 
of facial scars in the service medical records.  In the 
veteran's separation exam, dated June 1972, he was not noted 
to have facial scars.  In a report from a physical 
examination in January 1974, it was noted that the veteran 
was injured by a mine explosion in Vietnam, but no facial 
scars were noted.  

In September 1976, VA issued an administrative decision 
characterizing the veteran's period of active duty from 
October 1965 to March 1975 as dishonorable due to AWOL 
incidents which constituted willful and persistent 
misconduct.  In June 1981, VA issued another decision finding 
that the veteran had submitted evidence of mitigating 
circumstances explaining part of his AWOL period.  Therefore, 
VA determined that the veteran's period of active service 
from October 1965 to October 19, 1968 was under honorable 
conditions, while the period of service from October 20, 1968 
to March 1975 was determined to be dishonorable.  The veteran 
did not appeal this administrative decision.

The veteran's post-service medical records include a VA 
examination dated May 1990.  The examiner discussed the 
veteran's post-traumatic stress disorder.  No scars were 
mentioned and a neurological examination revealed no evidence 
of motor disturbances.  In August 1990, the RO denied the 
veteran's claim for service connection for residuals of a 
head injury, stating, "Even though you received an injury to 
your head in service, no current residuals are noted."  The 
same decision granted the veteran service connection for the 
January 1969 left leg injury, assigning a noncompensable 
rating.  The veteran responded to this decision with a 
substantive appeal in which he wrote, "I have scars on my 
head from the service-connected injury.  One scar is located 
at the corner of my right eye."      

The claims file also contains outpatient treatment records 
dated July 1995 to September 1995 and October 1996 to 
December 1996.  The veteran was diagnosed with post-traumatic 
stress disorder, but there was no discussion of facial scars.  
In addition, the claims file contains a discharge summary 
from an October 1996 hospitalization for a psychological 
evaluation.  

In June 1997, the veteran underwent another VA examination 
for scars other than burns.  The examiner found that the 
veteran had scars on the left side of his face and his left 
thigh with occasional swelling and pain of the left thigh 
scar.  The examiner did not offer an opinion as to whether 
these scars were related to the veteran's military service.  
Furthermore, the examiner failed to make any findings about 
scars on the right side of the veteran's face.  

In August 1997, the veteran had a VA examination in which the 
examiner noted that the veteran's medical history included a 
scar in the right facial area and left thigh after a shrapnel 
wound in 1969.  The examiner described the scar on the right 
side of the face as being 2 centimeters long and a cosmetic 
defect but not functionally limiting.  

In December 1997, the RO issued a rating decision severing 
service connection for the scar on the veteran's left thigh 
because the injury occurred in January 1969, a period pf 
dishonorable service.  The veteran's claim for service 
connection for residuals of a head injury was denied and the 
RO noted that the cut above the right eyebrow, claimed as a 
head injury, was not found during the last exam.

The Board of Veterans' Appeals remanded the case for another 
examination to clarify the exact number and location of scars 
on the veteran's face.  In March 2003, the veteran underwent 
another VA examination.  The examiner noted there was one 
scar near the veteran's left eye, one on his left cheek, and 
two on the right cheek.  After reviewing the claims file, the 
examiner concluded that it was as likely as not that these 
scars were related to the mine explosion in January 1969.  
The examiner also noted that the veteran's service medical 
records indicate the veteran was treated for a cut above his 
right eyebrow in April 1968.  However, the examiner stated 
there was no visible scar above the right eyebrow at the time 
of this recent exam.

Taking the foregoing into consideration, the veteran's claim 
for service connection for residuals of a head injury must be 
denied.  The veteran does have scars on his face related to 
an injury incurred during active service.  Both the veteran 
and VA examiners have stated that these scars are related to 
the mine explosion in January 1969.  Although the veteran was 
awarded Purple Heart for these injuries, they were incurred 
during a period of service characterized as dishonorable.  
Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 U.S.C. 
§ 101 (2); 38 C.F.R. § 3.12.  The VA administrative decision 
of June 1981 characterized the veteran's service from October 
1965 to October 19, 1968 and honorable and the period from 
October 20, 1968 to March 1975 as dishonorable.  The veteran 
did not appeal this decision and it became final.  Thus, the 
June 1981 decision stands as a bar to the veteran receiving 
benefits based on the injury incurred in January 1969.  

The veteran also had a cut above his eyebrow sustained in 
April 1968, during a period of honorable service.  However, 
examiners have not found a visible scar remaining from that 
injury.  Because there is no current disability, the veteran 
is not entitled to service connection based on the cut 
sustained in April 1968.

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that the claim must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. §  
5107(b).  


ORDER

Service connection for residuals of a head injury, to include 
facial scars, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



